Citation Nr: 0716023	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for degenerative joint 
disease (arthritis)          in the right knee.

2.	Entitlement to a rating higher than 10 percent for 
patellofemoral syndrome of  the right knee. 

3.	Entitlement to a rating higher than 10 percent for 
arthritis in the left knee             with patellofemoral 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1970 to 
January 1979,             and from December 1982 to March 
1994.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Huntington, 
West Virginia.

A previous Board decision issued in November 1998, granted 
service connection for arthritis in the veteran's left knee.  
Subsequently, the RO combined this condition with his already 
service-connected patellofemoral syndrome of             this 
knee and assigned a higher, 10 percent, collective rating for 
these conditions. He then appealed for separate and higher 
ratings for them.  He also appealed for service connection 
for arthritis in his right knee, and for a rating higher than          
10 percent for the patellofemoral syndrome affecting this 
knee.  As well,                   he requested an earlier 
effective date for this 10 percent rating, than the      
December 18, 1998 effective date the RO had previously 
assigned for the      increase from a noncompensable (i.e., 
zero percent) to 10 percent disability rating. 

In its more recently issued October 2005 decision/remand, the 
Board granted an earlier effective date for patellofemoral 
syndrome, right knee, of October 20, 1998  -- and remanded 
the additional claims to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further development and 
consideration.   The AMC completed the requested actions, but 
continued the denial of these claims remaining on appeal. 
    







FINDINGS OF FACT

1.	The veteran has been provided with comprehensive notice as 
to the evidence required to substantiate the claims on 
appeal, including an explanation of whose responsibility -- 
his or VA's, it was to obtain that evidence and information.  
Moreover, VA also has fulfilled its duty to assist him in 
obtaining evidence relevant to the disposition of these 
claims.  

2.	The most probative medical evidence establishes that the 
veteran does not currently have arthritis in the right knee.

3.	The veteran's right knee patellofemoral syndrome is most 
accurately described as involving impairment that is slight 
in degree.  He also has demonstrated range of motion in his 
right knee of no worse than flexion to 125 degrees, and 
extension to   5 degrees, with no additional loss of motion 
due to pain, weakness, fatigability, flare-ups, and related 
symptoms.

4.	Range of motion in the left knee is no worse than flexion 
to 120 degrees,            and extension to 5 degrees -- with 
no further limitation of motion due to       functional loss.  
Nor is there evidence of other impairment of the knee, 
including any recurrent subluxation or instability, that 
corresponds to a moderate level of impairment.


CONCLUSIONS OF LAW

1.	The veteran does not have degenerative joint disease 
(arthritis) in the right knee that was incurred or aggravated 
during service, or that is proximately due to or          the 
result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2006).


2.	The criteria are not met for a rating higher than 10 
percent for patellofemoral syndrome of the right knee.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45,          4.59, 4.71, 4.71a, Diagnostic 
Codes (DC)s 5257, 5260 and 5261 (2006).

3.	The criteria are not met for a rating higher than 10 
percent for arthritis in the        left knee with 
patellofemoral syndrome.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003, 5257, 5260 and 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that        the VCAA notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability), therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  


Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" the 
five basic elements of a service connection claim, such as 
special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of these requirements pertaining to the notice 
that must be provided to a claimant concerning the specific 
benefit to which he intends to establish entitlement, the 
veteran has been sufficiently apprised as to the 
applicability of     the VCAA's duty to notify and assist to 
the continuing development of his claims. Initially, through 
the issuance of several relevant VCAA notice letters,                         
the June 2003 statement of the case (SOC) and October 2006 
supplemental SOC (SSOC), the criteria for content-specific 
notice as defined under the Pelegrini II decision have 
effectively been met.  

Following the receipt of the claims presently under review 
through the veteran's June 2001 correspondence, the RO 
provided to him a December 2001 notice letter identifying the 
issues on appeal, and informing him of the opportunity to 
directly submit any relevant evidence on these claims.  In a 
more comprehensive letter    sent in March 2002, the RO 
informed the veteran of the general requirements to establish 
a valid claim for service connection.  This letter also set 
forth an explanation as to the mutual responsibility between 
VA and the veteran himself     to obtain additional evidence 
relevant to the eventual disposition of the claims.                       
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Enclosed was a copy of VA Form 21-4142 (Authorization and 
Consent to Release of Information) upon which he could 
identify further sources of evidence from private treatment 
sources.

And through its February 2006 correspondence, following the 
Board's prior October 2005 decision/remand, the AMC informed 
the veteran of the continuing opportunity to provide further 
evidence, including from both VA and non-VA health care 
providers.  An August 2006 notice letter also provided 
substantially similar notice information as the preceding 
correspondence.  Concerning the specific applicable standards 
to demonstrate entitlement to the higher disability ratings 
sought for the right and left knee disorders under 
consideration,                 the June 2003 SOC and 
subsequent SSOC contained citation to and explanation of that 
particular criteria.

While the foregoing notice documents contained were 
sufficiently detailed and informative that they satisfied the 
first three notice requirements outlined in             38 
C.F.R. § 3.159(b)(1) and Pelegrini II, none of them included 
the specific language of the "fourth element" mentioned 
above.  However, the veteran has received sufficient 
explanation as to how to provide further relevant evidence,         
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.
In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although none of the relevant notice documents 
contained the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  In particular, the March 2002 VCAA letter 
requested that the veteran inform the RO about any additional 
information or evidence that he wanted it to attempt to 
obtain on his behalf; it was further requested that he send 
the evidence necessary to substantiate his claims to that 
agency as soon as possible.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus,  the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004);  see also Mayfield, 
19 Vet. App. at 128, reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through an addendum to the above-mentioned 
August 2006 VCAA letter informing him of the recent holding 
in the Dingess/Hartman decision.  He has therefore received 
detailed notice concerning both the disability rating and 
effective date elements of his claims.

In addition to these considerations as to the content of the 
notice provided,            the relevant notice information 
must also have been issued to the veteran in a  timely 
manner.  The Court in Pelegrini II prescribed as the legal 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of           the initial 
adjudication of the claim on appeal.  See also 38 U.S.C.A. § 
5103(a);           38 C.F.R. § 3.159(b)(1).  In this 
instance, both the December 2001 and March 2002 VCAA letters 
sent to the veteran preceded the issuance of the August 2002            
rating decision on appeal representing the initial 
adjudication of his claims, consistent with the above 
standard for timely notice.  However, the subsequent  
February and August 2006 letters obviously were not.  Thus, 
this correspondence was not timely sent under the criteria 
set forth in Pelegrini II.  

This notwithstanding, the RO has nonetheless taken sufficient 
measures in this instance to assist with the development of 
the veteran's claims, such that any defect in the timing of 
the notice did not have any detrimental impact upon the 
continuing adjudication of them.  Following the most recently 
issued VCAA notice letter in August 2006, the veteran had 
ample opportunity to respond with additional evidence or 
argument prior to the October 2006 SSOC continuing the denial 
of     his claims, and February 2007 recertification of this 
case to the Board.                      His representative 
has responded through correspondence dated in February 2007, 
which presented further argumentation on his behalf.  During 
this timeframe,             the veteran also underwent a 
thorough September 2006 VA medical examination that addressed 
each of the issues on appeal.  There is no indication from 
the veteran himself, nor does the record otherwise suggest, 
that there are any additional relevant treatment records or 
other evidence that has not yet been obtained.  For these 
reasons, the Board finds that regardless of the timing of the 
subsequent VCAA notice letter, the veteran has been afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield, 19 Vet. App.               
at 128, reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed,                    20 Vet. App. 537 (2006).  
See, too, Prickett v. Nicholson, 20 Vet. App. 370,           
376 (2006) (the issuance of a  fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, in considering and adjudicating the veteran's 
claims on appeal,           VA has undertaken appropriate 
action to comply with the duty to assist him.       This has 
included obtaining the veteran's service medical records 
(SMRs),              records of outpatient treatment from the 
Salem VA Medical Center (VAMC),        and records dated from 
January to June 1995, and November 2002 from the           
L.G. Medical Center, a private clinic.  He has also undergone 
VA examinations     in connection with the claims on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support 
his claims, the veteran has provided several personal 
statements.  He declined the opportunity to testify at a 
hearing in support of the claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Service Connection

A.	Governing Law and Regulations

In adjudicating and considering the veteran's current claim 
for service connection for degenerative joint disease 
(arthritis) in the right knee, it is clearly of substantial 
import to the claim whether, as alleged, this condition was 
incurred or aggravated in service.  However, that is not the 
solely dispositive issue, inasmuch as service connection is 
also presently in effect for patellofemoral syndrome, right 
knee, previously found to have a direct medical relationship 
to service -- and for which there is a significant 
possibility for consideration that arthritis developed 
secondarily to existing patellofemoral syndrome, at a point 
in time following service.

Generally, a claim similar to the instant one for additional 
knee disability,            where there is another service-
connected disability involving the same joint,       itself 
the subject of an increased rating claim already on appeal, 
might best be adjudicated as a component issue of the entire 
claim for increase -- in other words,  a claim for a 
separate rating for right knee arthritis, from the existing 
10 percent rating for right knee patellofemoral syndrome.  
Here, however, in light of how         the RO adjudicated 
the claim thus far, and to afford proper review of whether 
the claimed arthritis originated in service, the claim 
should remain adjudicated as that of service connection.  
Consideration will still also be provided as to whether any          
right knee arthritis developed due to patellofemoral 
syndrome post-service,         based on a secondary medical 
relationship to that condition.

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as arthritis, will be 
presumed to have been incurred in         service if 
manifested to a compensable degree within one year after 
service.      This presumption, however, is rebuttable by 
probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).
Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a         service-connected 
condition has chronically aggravated another condition that 
is not service connected, but compensation is only payable 
for the additional disability attributable to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).             
See too, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (revision to 
regulation on secondary service connection to more thoroughly 
reflect the holding in Allen, that secondary service 
connection is available for chronic aggravation of a 
nonservice-connected disorder, to be codified later at 
3.310(b)).  

B.	Analysis

At the outset, in reviewing the veteran's treatment history 
during service that   would identify the circumstances of the 
original onset of the condition claimed,    the veteran's 
service medical records for the entire time period during 
which         he served, are absent any instances of 
evaluation and treatment for this specific problem.  The 
report of a March 1983 reenlistment examination, does 
indicate his statement to the effect that he did not know 
whether he had ever had arthritis of either knee.  There is 
no indication at any point that arthritis was ever confirmed             
in service.   

The absence of evidence of relevant documentation of 
symptomatology in service on its own would not preclude more 
detailed inquiry into whether claimed condition had its 
origin during that period, in the instance in which a 
veteran's own credible assertions of in-service injury 
provide competent evidence of the same.                     
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(where lay evidence provided is generally credible and 
competent, lack of contemporaneous medical documentation is 
not        an absolute bar to the ability to establish a 
claim).  And there is the additional potential basis of 
entitlement of whether right knee arthritis, if not directly 
related to service, is a consequence of underlying 
patellofemoral syndrome.  See 38 C.F.R.          § 3.310(a).  
There nonetheless remains as the initial requirement for 
establishing the benefit claimed, the essential element of 
the presence of a current disability.  This finding  is a 
necessary condition to eventually confirming whether a 
claimed condition is    in fact service-related.   

As alluded to, under VA law, service connection may be 
granted only where it has been established the veteran has a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 
223,  225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

In this particular case at hand, the competent and probative 
evidence does not meet this initial criteria that the veteran 
currently has the condition of arthritis of the   right knee.  
A thorough review of relevant treatment background since 
service is warranted in this regard, and as discussed below, 
the most recent findings, including the report of a September 
2006 VA examination (and notably the x-ray evaluation  at 
that time) effectively confirm that arthritis is not a 
component of his present       right knee symptomatology.

Concerning first, the evidence within a few months of 
separation from active service     (the second time period of 
service, which concluded in March 1994), an             
August 1994 report from a rheumatologist with the L.G. 
private clinic indicates    the assessment that the veteran's 
reported knee problems "may have been due to minimal wear 
and tear arthritis of [the] knees," for which an x-ray 
showed little to no irreversible changes.   

Subsequently, however, on a November 1994 VA orthopedic 
examination, x-rays  of both knees demonstrated no fracture 
or dislocation, and no other bony abnormalities.  The 
diagnosis rendered was that of a subjective history of 
osteoarthritis of the left knee, but no clinical or 
radiographic findings at the time of the examination.   
A June 1995 report of another treating physician at the 
previously referenced private clinic states an assessment of 
arthralgias of the knees, with recent onset of popping and 
locking on the right, suggestive of osteoarthritis, possible 
loose body or             torn cartilage.

On examination again in October 1995, the evaluation of the 
knees showed            no deformity, swelling or effusion.  
An arthrogram conducted earlier that year showed no evidence 
of meniscal tear on the right knee.  There was a small leak 
of contrast material in the periphery of the lateral knee 
joint space.  The clinical diagnosis was patellofemoral 
syndrome of both knees, no finding of rheumatoid arthritis or 
osteoarthritis of the knees, ankles or hands. 

A June 1998 re-examination revealed that neither knee was 
effused, and he had negative patellar grind maneuvers, and 
medial and lateral joint non-tenderness bilaterally.  The 
overall assessment was suspected grade one or two changes at 
the patellar femoral joints bilaterally.  There was also an 
asymptomatic pop in the    right knee, with no other 
mechanical symptoms to indicate meniscal tear.  According to 
the VA examiner, the above represented the earliest stages of 
arthritis at the patellar femoral joint, but again this was 
just based on clinical history and physical examination 
findings.   

On December 1998 orthopedic examination, by another VA 
physician, x-rays of both knees at that particular point in 
time were normal.  This examiner's diagnosis was that of 
patellofemoral syndrome, without mentioning whether there was 
also degenerative arthritis.

A July 2002 examination was conducted, on which the x-rays of 
both knees were reported as normal, with no change from 
previous x-rays.  The diagnosis rendered did not include 
mention of arthritis as having existed. 

Then in October 2005, the Board remanded the claim for 
service connection for              right arthritis in part, 
to obtain a more conclusive opinion as to the precise   
diagnosis of the veteran's right knee disability, in light of 
the indication from    some medical providers in his 
treatment history that degenerative arthritis was suspected, 
even if not later confirmed by further inquiry. 

The requested examination was conducted in September 2006, 
during which              the right knee was shown to have 
swelling, no deformity, and some tenderness. There was no 
laxity.  The veteran did have crepitus.  X-rays of both knees 
were taken, and were compared to previous x-rays from the 
July 2002 examination.  There was no change noted in the 
appearance of the joint spaces.  The articulating surfaces, 
including the patella, were smooth with no significant 
hypertrophic spurring or irregularity.  Each patella had a 
normal appearance, with no evidence of any joint effusions.  
It was found that the recent x-ray overall was normal, and 
unchanged from the previous examination.  The examiner 
concluded that the diagnosis still indicated patellofemoral 
syndrome of both knees.  However, it was further stated that 
x-rays indicated no arthritis of either knee.  The examiner 
also noted his review of the claims file in providing this 
determination.   

In adjudicating this claim, there is conflicting medical 
evidence on the issue of     the presence of degenerative 
arthritis in the right knee.  In this situation, the Board 
has the responsibility of weighing  the evidence both 
favorable and unfavorable, to determine where to give credit 
and where to withhold the same.  This includes accepting 
certain medical opinions over others.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)); Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  At the same time, the Board is mindful  that 
it cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31;        see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski,            1 Vet. App. 171 (1991).  
Here, however, there is a clear and factually supported 
justification upon which to find that the September 2006 
examiner's conclusion  that ruled out right knee arthritis, 
is the most persuasive of record.

This statement of the September 2006 VA examiner is based 
upon a thorough examination of the veteran and a recently 
obtained, detailed x-ray analysis, as well as in-depth 
consideration of the preceding medical history.  See Prejean 
v. West,   13 Vet. App. 444, 448-9 (2000); Black v. Brown, 5 
Vet. App. 177, 180 (1993).   And by contrast, the preliminary 
findings from private physicians that suspected minimal 
degenerative arthritic changes to the knee, immediately 
following service, and a similar statement of a June 1998 VA 
physician, were each no more than equivocal in nature.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
professional's use of language such as "may" or "may not" 
be related to service was too speculative to constitute a 
definitive opinion on issue of causation).  Since the 
September 2006 opinion is not only well-supported, but also 
consistent with the veteran's treatment history overall, it 
is thus the more informative opinion, and should be afforded 
substantial probative weight.  See Schafrath v. Derwinski,               
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993);      Goss v. Brown, 9 Vet. App. 109, 114 
(1996).  

Accordingly, the most persuasive evidence demonstrates the 
absence of right knee degenerative arthritis, and hence, that 
he does not currently have the disability claimed.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 144.  
So the comprehensive requirements for service connection for 
this condition are not met, including on a direct or 
secondary theory of entitlement.  It likewise follows that if 
claimed arthritis were instead considered as part of a more 
generalized claim for an increased rating for already 
service-connected right knee patellofemoral syndrome, there 
could not be awarded a separate compensable rating (than the 
existing             10 percent rating) for additional 
symptomatology due to arthritis, without any apparent 
manifestation of this condition.  See e.g., 38 C.F.R. § 4.14 
(providing that while separate ratings may be assigned for 
distinct symptoms related to one underlying condition, the 
evaluation of the same manifestation under different 
diagnoses is to be avoided).

The Board has also given consideration to the veteran's 
assertions in adjudicating this claim; however, since the 
veteran is a layman, he does not have the             
necessary medical training and/or expertise to give a 
probative opinion on              the current diagnosis of 
his claimed right knee degenerative arthritis.                        
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, since the preponderance of the evidence weighs 
against his claim for service connection,          the 
benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R. § 
3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).

Increased Ratings

A.	Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) that is based as far as 
practical on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  Not 
all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating  is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history. 38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

According to the rating criteria for evaluating 
musculoskeletal disabilities  involving the knee joint, under 
DC 5260, pertaining to limitation of leg flexion,         a 
noncompensable rating is assigned when flexion is limited to 
60 degrees.  A 10 percent rating requires flexion limited to 
45 degrees; a 20 percent rating requires flexion limited to 
30 degrees; and the highest available 30 percent rating 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Limitation of motion of the knee also may be evaluated under 
DC 5261, as it relates to extension.  Under this code, a 
noncompensable (i.e., 0 percent) rating is assigned when 
extension is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
is assigned for extension limited to 30 degrees; and a 
maximum 50 percent rating is assigned when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.                

Normal range of motion for the knee is defined as 0 degrees 
of extension to            140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

In VAOPGPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  

DC 5003 also indicates that, when the limitation of motion 
is noncompensable, a 10 percent rating is warranted 
nonetheless for each major joint or group of minor joints 
affected by limitation of motion.  But this rating is to be 
combined, not added, under this diagnostic code.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or 
more major joints or minor joint groups, a 10 percent rating 
is assigned.  A 20 percent rating is also assigned where the 
above is present, but with occasional incapacitating 
exacerbations.

Additionally, DC 5257 pertains to the evaluation of knee 
impairment other than involving limitation of motion.  This 
code, for example, considers the extent the veteran also 
might have recurrent subluxation or lateral instability.  And 
where this other impairment of the knee involving recurrent 
subluxation or lateral instability   is slight, a 10 percent 
evaluation may be assigned.  A 20 percent evaluation will be 
assigned for moderate disability, and 30 percent for severe 
disability.  38 C.F.R.      § 4.71a,  DC 5257.

The Office of General Counsel has held a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
See, too, Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
order for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 
or DC 5261 need not be compensable, but must at least meet 
the criteria for a   zero-percent rating.  VAOPGPREC 9-98 
(August 14, 1998).  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  Id.






B.	Analysis

1.	Patellofemoral Syndrome of the Right Knee

Presently, the veteran is in receipt of a 10 percent 
evaluation for patellofemoral syndrome of the right knee, 
under the provisions of 38 C.F.R. § 4.71a, DC 5257,  for 
other impairment of the knee, generally involving recurrent 
subluxation or lateral instability.  He filed his most recent 
claim for an increased rating for that condition in December 
2001 -- thus, the relevant evidence will be considered          
as of then.          

As mentioned, a prior October 2005 Board decision awarded an 
earlier effective date of October 20, 1998 for the assignment 
of a 10 percent rating, approximately    a two-month earlier 
from the previous December 18, 1998 effective date, although 
that additional benefit awarded would not specifically affect 
the determination            in this case as to the proper 
disability rating since his December 2001 claim            
for increase.

In determining whether any higher rating may be assigned for 
right knee patellofemoral syndrome, review of the existing 
applicable DC 5257 is necessary, and as well, the diagnostic 
codes pertaining to limited motion.  Inasmuch as service 
connection is not in effect for right knee arthritis, 
following the Board's above decision on that particular 
issue, there does exist potentially available separate 
evaluations for knee instability, and limited motion due to 
arthritis, under DCs 5257 and 5003, respectively.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGPREC 9-98 (August 14, 1998).  See also Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).     

The most thorough depiction of the severity of the veteran's 
right knee pathology        is primarily set forth through VA 
examinations that took place while the claim for increase was 
pending.  On examination in July 2002, the veteran had an 
apparent limp on the right leg.  He walked on his heels, 
toes, and outsides of the feet with pain on the toes and no 
other problems.  The right knee had swelling and was tender 
medially, laterally and anteriorly.  There was crepitus, but 
no laxity.  Range of motion testing indicated flexion to 125 
degrees actively, 130 degrees passively,       and 130 
degrees with fatigue, all with pain; and extension to 5 
degrees actively,       3 degrees passively, and 3 degrees 
after fatigue, all with pain.  X-rays of the knee were 
normal.

A few months later, a November 2002 MRI study at a private 
facility, resulted in the impression of:  tear of the 
posterior horn of the medial meniscus with a displaced 
fragment; small joint effusion; and edematous signal seen 
within the prepatellar fat, likely relating to prepatellar 
bursitis. 

A September 2006 re-examination indicated that gait was 
normal.  The veteran walked on his toes with pain in both 
knees, and on the outsides of his feet with no pain.  The 
right knee had swelling, no deformity, and did have 
tenderness anteriorly, posteriorly, laterally and medially.  
There was no laxity.  He did have crepitus.    Right knee 
flexion was to 120 degrees actively, 127 passively, and 130 
degrees  after fatiguing, all with pain; and extension was to 
3 degrees actively, 2 degrees passively, and 0 degrees after 
exercising to fatigue, all with pain.  It was determined that 
there was no decrease in the range of motion or joint 
function additionally limited by pain, fatigue, weakness or 
lack of endurance after repetitive use of         the joints 
tested.  Also, there was no evidence of ankylosis, 
subluxation, instability, dislocation of the semilunar 
cartilage with frequent episodes of locking, pain and/or 
joint effusion, and no genu recurvatum.   

With regard to the application of DC 5257 for other 
impairment of the knee joint, the next higher rating of 20 
percent would require evidence of moderate impairment, with 
corresponding symptoms of more pronounced recurrent 
subluxation and/or lateral instability.  The initial results 
of the July 2002 examination of right knee swelling, and 
tenderness, are relevant, though not offered in much detail.                  
The September 2006 examination, however, more directly stated 
that there was no indication of subluxation or instability of 
the right knee, as well as no laxity.               As a 
result, a higher rating may not be assigned under that 
criteria.


The relevant criteria for limitation of motion is also 
applicable, and a higher             20 percent evaluation 
would require flexion limited to 30 degrees, or extension 
limited to 15 degrees.  There is the alternative likelihood 
of a higher rating through combined 10 percent ratings for 
limited flexion and extension, if flexion is limited to 45 
degrees, and extension to 10 degrees.  VAOPGPREC 9-04 
(September 17, 2004).

As indicated above, though, the degree of limitation upon 
right knee mobility         as determined on objective 
measurement did not meet these guidelines, and was 
significantly less than what was required.  In addition, even 
when considering         the most substantial evidence of any 
loss of mobility from the September 2006 examination, it was 
found that there was no further identifiable lost motion            
due to pain, fatigue, weakness or other manifestations of 
functional loss.               See DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45. Hence, a 
higher schedular rating likewise is not available for right 
knee patellofemoral syndrome based upon limitation of motion.  

2.	Arthritis in the Left Knee with Patellofemoral Syndrome

The veteran's service-connected condition of arthritis in the 
left knee with patellofemoral syndrome, is evaluated at the 
10-percent level in accordance        with 38 C.F.R. § 4.71a, 
DC 5010-5003 -- for traumatic arthritis, rated as   
degenerative arthritis (where no compensable rating is 
available under                   the diagnostic codes 
pertaining to limitation of motion).

In order to warrant any higher rating based on limited 
motion, once again,               the evidence must establish 
flexion limited to 30 degrees, or extension limited to   15 
degrees to obtain a 20 percent rating; or, in the 
alternative, combined 10 percent ratings due to flexion is 
limited to 45 degrees, and extension to 10 degrees.  

The examination for July 2002, indicated in this respect that 
the veteran had left knee flexion to 130 degrees actively, 
135 degrees passively, and 137 degrees with fatigue, all with 
pain.  Extension actively, passively and after fatigue was 
all to           0 degrees with pain.  

On the subsequent examination in September 2006, he 
demonstrated left knee flexion to 120 degrees actively, 125 
degrees passively, and 132 degrees after fatiguing, all with 
pain.  Extension was to 5 degrees actively, 3 degrees 
passively, and 0 degrees with fatiguing, all with pain.  
However, there was nonetheless no further impairment due to 
pain, fatigue, weakness or lack of endurance after repetitive 
use.

These objective results are not supportive of a higher rating 
under the applicable criteria, and including when sufficient 
consideration is afforded to the potential impact of 
functional loss upon range of motion, per the DeLuca v. Brown 
decision.

Also, inasmuch as the most recent VA examination indicated 
there was no evidence of ankylosis, subluxation, instability, 
dislocation of the semilunar cartilage or          genu 
recurvatum, and the previous July 2002 examination was absent 
of any similar finding, other than knee tenderness at various 
points, there is no basis upon which  to assign a 20 percent 
rating for a moderate level of disability under DC 5257.                
In the absence of what would appear to be a slight level of 
impairment at DC 5257, involving recurrent subluxation and/or 
instability, separate ratings for arthritis and instability 
do not apply.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); VAOPGPREC 9-98 (August 14, 1998).  

Thus, a 10 percent rating remains the correct level of 
compensation for left knee patellofemoral syndrome, with 
accompanying arthritis, based on the provisions of the rating 
schedule. 

3.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected bilateral 
knee disability has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating -- and inasmuch as the degrees of 
disability specified           are considered adequate to 
compensate for considerable loss of working time          
from exacerbations or illnesses proportionate to the several 
grades of disability.   See 38 C.F.R. § 4.1.  Nor has either 
knee condition been shown to have necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown,        9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

For the foregoing reasons, the claims for increased ratings 
for right knee arthritis and arthritis in the left knee with 
patellofemoral syndrome, must be denied.          The 
preponderance of the evidence is against these claims for a 
higher rating,            so the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The claim for service connection for degenerative joint 
disease (arthritis)                    in the right knee is 
denied.

The claim for a rating higher than 10 percent for 
patellofemoral syndrome of          the right knee is denied. 

The claim for a rating higher than 10 percent for arthritis 
in the left knee             with patellofemoral syndrome is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


